Citation Nr: 0905273	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003.

The issue of service connection for residuals of a 
cerebrovascular accident is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange during his active 
duty in Korea when assigned to the 1st Battalion of the 17th 
Infantry Regiment.

2.  The Veteran has a medical diagnosis of type II diabetes 
mellitus, which is presumed due to his Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus was incurred due to active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the issue decided in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007)) need not be discussed.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6).  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran claims service connection for diabetes mellitus 
due to Agent Orange exposure.  His claim was denied because 
the military record does not confirm that he served in 
Vietnam.  His DD Form 214 shows that he had 11 months and 11 
days of foreign and/or sea service.  His last duty assignment 
was with company A of the 1st Battalion of the 17th Infantry 
Regiment of the 7th Infantry Division of the 8th Army.  He was 
awarded the Vietnam Service Medal (VSM) and the Republic of 
Vietnam Campaign Medal (RVCM); however, it is not essential 
that a Veteran have set foot in Vietnam to have been awarded 
either of those two medals.  For the presumption to apply, 
the Veteran must have been present at some point on the 
landmass or inland waters of Vietnam.  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  

However, the Veteran contends that before his assignment to 
the 17th Infantry Regiment, he was assigned to the 71st Long 
Range Patrol Detachment (LRP), attached to the 199th Light 
Infantry Brigade, which did serve in Vietnam.  His wife 
states that he was adopted as a child by his stepfather, and 
that while in Vietnam, apparently by chance, he happened upon 
his biological father in Cam Ranh Bay.  It is asserted that 
because of the military's policy of not assigning more than 
one member of an immediate family to a war zone, the 
Veteran's biological father was able to have him transferred 
to Korea.    

The RO has not yet been able to obtain any of the Veteran's 
service records, and where a veteran's service medical 
records are unavailable, the Board has a heightened duty to 
assist and obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  However, the 
legal standard for proving a claim for service connection is 
not lowered, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  In this case, there is no evidence 
corroborating the Veteran's claim that he served in Vietnam.  

However, the Veteran contends that he was transferred from 
Vietnam to Korea, and his DD Form 214 shows that he was 
awarded the AFEM (Armed Forces Expeditionary Medal) Korea.  
The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the Demilitarized Zone ("DMZ") in Korea.  DOD 
defoliated the fields between the front line defensive 
positions and the south barrier fence.  Therefore, VA has 
determined that if a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then herbicide exposure will be assumed on a factual basis.  
MR21-1MR, Part IV, Subpart ii, Chapter 2, § C,  10; see 
Combee v. Brown, 34 F.3d 1039, 1040 (1995); Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  In such cases, the 
disease presumptions outlined above will apply.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, § C,  10; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.  

As noted above, the DD Form 214 shows that the Veteran served 
in the 1st Battalion of the 17th Infantry Regiment, and DOD 
records confirm that this unit was among those assigned duty 
along the DMZ in Korea during the period in which Agent 
Orange was used.  See MR21-1MR, Part IV, Subpart ii, Chapter 
2, § C,  10.  His DD Form 214 shows that he had 11 months 
and 11 days of foreign and/or sea service, and he states that 
he arrived in Korea in about October 1968.  Thus, whether he 
arrived in July 1968 or October 1968, he would have remained 
there until approximately June 1969, which coincided with the 
April 1968 through July 1969 period in which Agent Orange was 
used along the DMZ.  Therefore, the Board finds that the 
Veteran was exposed to Agent Orange during military service 
in Korea.  As a result, it is not necessary to further pursue 
the question of whether he served in Vietnam, for purposes of 
determining Agent Orange exposure.  

Private medical records show that the Veteran was diagnosed 
with non-insulin dependent diabetes mellitus in 1996.  
Although a VA examination in October 2002 found that he 
currently uses insulin, because of his age at diagnosis and 
the fact that he did not initially need insulin, his diabetes 
mellitus was determined to be type II.  As type II diabetes 
mellitus is a disease presumptively associated with Agent 
Orange exposure, and the Veteran has been determined to have 
been exposed to Agent Orange during his service in Korea, 
service connection for diabetes mellitus is warranted.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is granted.


REMAND

The Veteran contends that he suffered a cerebrovascular 
accident as a result of his now service-connected diabetes 
mellitus, and that he has continued to suffer from pain and 
weakness, due to the cerebrovascular accident.  Service 
connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  

In October 2002, a VA neurology examination was performed.  
The only findings noted were that deep tendon reflexes, motor 
examination, cranial nerves, and cerebellar examination were 
all normal.  Nevertheless, the examiner concluded that the 
Veteran had a diagnosis of status post stroke in 1997, as a 
direct result of the risk factor of diabetes mellitus, which 
was a direct result of Agent Orange exposure.  He concluded 
that the stroke directly resulted from diabetes mellitus, and 
that the Veteran should be compensated 100 percent for it.  
However, this examination, which recommends compensation at 
100 percent, but does not report a single positive finding, 
and which contains a bare conclusion, without any rationale 
or discussion of the pertinent evidence, is "not entitled to 
any weight."  Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Most of the probative value of a 
medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion; the VA opinion 
fell short in all areas.  Id.  

Specifically, in addition to the absence of positive findings 
and rationale for the conclusion, the examiner made no 
reference to the treatment records of Y. Amin, M.D., dated 
from 1996 to 2001.  These records show that in July 1998, the 
Veteran sustained injuries in a motor vehicle accident.  In 
November 1998, he was seen complaining of numbness and 
weakness in the right upper extremity, with weakness and foot 
dragging in the right lower extremity.  The impression was 
possible cerebrovascular accident with mild, right-sided 
weakness.  Five days later, the Veteran reported feeling 
better.  His right arm and leg weakness and paresthesia had 
improved.  No other symptoms were reported.  However, a 
magnetic resonance imaging (MRI) scan had shown a lacuna 
infarct, and the impression was cerebrovascular accident with 
lacuna infarct.  In December 1998, two weeks later, he was 
seen for follow-up of the July 1998 motor vehicle accident 
residuals, and was feeling much better; no mention of the 
cerebrovascular accident was made at this time.  Subsequent 
records show a past history of cerebrovascular accident, or a 
past history of lacuna infarct, with no positive findings 
reported.  In February 2000, the Veteran complained of 
increased back and right hip pain, with an intermittent limp.  
In May 2000, the impression included a possible small, 
subcapital fracture of the right hip.  In July 2000, he 
complained of pains and fatigue, and the impression was 
chronic fatigue, tiredness, and arthralgias.  In October 
2000, the symptoms were noted to have improved; however, in 
April 2001, chronic fatigue and arthralgias was again noted.  

The Veteran must be afforded an examination which takes into 
consideration these potentially pertinent records, which show 
that the Veteran suffered a mild cerebrovascular accident in 
November 1998, but without any chronic residuals having been 
reported.  In addition, in view of the absence of chronic 
residuals, the Veteran should be asked to provide, or enable 
VA to obtain, any records of treatment or evaluation for 
cerebrovascular accident residuals since April 2001.  

Finally, the RO must ensure that the Veteran has received 
adequate VCAA notice, including pertaining to secondary 
service connection, and as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all 
notification action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) for the claim for 
service connection for cerebrovascular 
accident residuals, claimed as secondary 
to diabetes mellitus, to include notice 
required with respect to the question of 
secondary service connection.  In 
addition, the Veteran should be issued a 
VCAA letter which details the impact of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) on his claim.   See also 38 C.F.R. 
§ 3.159 (2008).  

2.  Ask the Veteran to identify and 
authorize the release of all records of 
treatment for cerebrovascular accident 
residuals since April 2001, as well as the 
report of the MRI scan conducted in 
November 1998.  Obtain any records 
adequately identified.  

3.  Thereafter, schedule the Veteran for a 
VA neurology examination, by a physician, 
to determine if he has residuals of a 
cerebrovascular accident caused by 
diabetes mellitus.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner for review.  In 
particular, the opinion must address 
whether the Veteran currently has 
residuals of the cerebrovascular accident 
in November 1998, and describe any such 
residuals.  In addition, the opinion must 
address whether the cerebrovascular 
accident was caused by the Veteran's 
service-connected diabetes mellitus.  (See 
Dr. Amin's records, some pertinent parts 
of which are summarized above.)  All 
indicated studies should be conducted, and 
the results available to the examiner 
prior to his or her opinion.  

It is essential that the physician provide 
a complete rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for residuals of a 
cerebrovascular accident on a secondary 
basis.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case.  After 
affording an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


